Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 10/14/2021, with respect to the 112(b) rejection of claims 3, 7, and 12 have been fully considered and are persuasive. The amendments to the claims overcome the previous objections. The 112(b) rejection of claims 3, 7, and 12 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 11/05/2021, with respect to the 112(b) rejection of claim 14 have been fully considered and are persuasive. The cancellation of claim 14 renders the rejection moot. The 112(b) rejection of claim 14 has been withdrawn. 
Applicant’s arguments filed 10/14/2021 and 11/05/2021 with respect to the 35 U.S.C. 102 rejection of claim 1 over Pan et al. (U.S. 10,603,168) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter regarding the “head portion having a double sided protrusion without sharp corners,” or the clamping teeth having a length which gradually increases from “the proximal end to the distal end of the first clamping arm,” which is specifically challenged in the argument.
Applicant’s arguments filed 10/14/2021 and 11/05/2021 with respect to the 35 U.S.C. 103 rejection of claims 4-5 and 10 over Pan et al. (U.S. 10,603,168) 
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. Applicant argues that modifying the device of Pan et al. to include a “head portion having a double sided protrusion without sharp corners,” would render the invention unsatisfactory as it would cause the first clamping arm and second clamping arm to be pushed away from one another. The Examiner respectfully disagrees. The art (Goldfarb et al., U.S. 6,752,813) used to modify the device of Pan et al. includes an inwardly provided protrusion (249, Fig. 19a) which does not interface with the inward surface of the second clamping arm (Fig. 19b), and therefore does not push away the second clamping arm. As the modified citation of Pan et al. in view of Goldfarb et al. has the same head portion as Goldfarb et al., it similarly would not cause this issue.
Additionally, Applicant argues that the modification of the tooth length of the device of Pan et al. (U.S. 10,603,168) with the teachings of Abunassar et al. (U.S. 11,065,119) would destroy the functionality of the device of Pan et al. as longer teeth would hold the distal ends of the first and second clamping arms apart. The Examiner respectfully disagrees. The clamping action of the device occurs at the tips of the teeth, not at the base. While lengthening the distal teeth of the first clamping arm would increase the distance and angle between the second clamping arm and the base of the teeth, the tip of the teeth would still be able to clamp with the second arm, and the angle between the second clamping arm and the tips of the teeth would not be impacted. As the teeth are a part of the first clamping arm and the area wherein the clamping action occurs is not changed, this modification would remain functional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. 10,603,168) in view of Goldfarb et al. (U.S. 6,752,813) and Abunassar et al. (U.S. 11,065,119).
Regarding claims 1, 4-5, and 10 Pan et al. discloses a valve clamping device, comprising: a first clamping component (1, Fig. 3), a second clamping component (2), and a fixing component (3) for fixing the first clamping component (1) and the second clamping component (2); wherein the first clamping component (1) comprises at least two first clamping arms (11), the second clamping component (2) comprises a same number of second clamping arms (21) corresponding to the at least two first clamping arms (11), each first clamping arm (11) and one of the second clamping arms (21) corresponding to the first clamping arm (11) are combined into a pair of clamps (as shown in Fig. A, derived from Fig. 3), and the first clamping arms (11) and the one of the second clamping arms (21) respectively have a plurality of clamping teeth (111, Fig. 6b and 211, Fig. 7a) matched with each other (Fig. 3), and wherein the plurality of clamping teeth (111 and 211) of the first clamping arm (11) are discretely arranged along a direction from a proximal end to a distal end of the first clamping arm (11; Fig. 4).
Pan et al. does not disclose that a distal end of at least one of the first clamping arms is provided with a head portion having a double-sided protrusion shape without sharp corners, the double-sided protrusion shape outwardly provided with a first protrusion and inwardly provided with a second protrusion along a clamping direction of the one of the first clamping arms (claim 1). Additionally, Pan et al. does not discloses that a distal end of the first clamping arm is configured as a curved surface (claim 4), that a clamping surface of a distal end of the first clamping arm is configured as a fan-shaped surface (claim 5), or that a distal end of the second clamping component is configured into a spherical shape, an ellipsoid shape, a cube shape having a rounded transition or a combination of any two or more thereof having a smooth transition (claim 10).

    PNG
    media_image1.png
    470
    510
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    558
    641
    media_image2.png
    Greyscale

Goldfarb et al. discloses a device for grasping valve leaflets analogous to that of Pan et al. Goldfarb et al. discloses a device wherein a distal end of at least one of the first clamping arms (240, Fig. 19a) is provided with a head portion (as shown in Fig. B, derived from Fig. 19a) having a double-sided protrusion shape without sharp corners, the double-sided protrusion shape outwardly provided with a first protrusion (as shown in Fig. B) and inwardly provided with a second protrusion (249) along a clamping direction of the one of the first clamping arm (240; claim 1), which are interpreted as being inwardly provided as they are located so that, when the first clamping component and second clamping component are coupled, the second protrusions are in inwardly positioned in the device, and which are interpreted as being positioned along a clamping direction as they are on the side of the first clamping component which interfaces and engages in clamping with the second clamping component. In this configuration, a distal end of the first clamping arm (240) is configured as a curved surface (Fig. 19a; claim 4), a clamping surface of a distal end of the first clamping arm (240) is configured as a fan-shaped surface, as the shape of the surface smoothly fans out towards the distal end (Fig. 19a; claim 5), and a distal end (243) of the second clamping component (230) is configured into a spherical shape, as the curved edge of the distal end has is in the shape of a side of a sphere (claim 10). Goldfarb et al. also discloses that the distal end of the second clamping arm (230) has protrusions which interlock with the protrusions of the first clamping arm (240) in order to prevent relative motion between the elements and more securely hold the leaflets (col. 17, lines 58-60). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Pan et al. with the teachings of Goldfarb et al. by utilizing the interlocking distal tips of Goldfarb et al. in order to prevent relative motion between elements and more securely hold the leaflets.
Additionally, Pan et al. does not disclose that a length of each of the clamping teeth gradually increases along the direction from the proximal end to the distal end of the first clamping arm, or that the clamping teeth of the first clamping arm are sharper than the clamping teeth of the second clamping arm. Abunassar et al. discloses a valve clamping device analogous to that of Pan et al. Abunassar et al. teaches that a length of each of the clamping teeth (126, Fig. 5) of the device gradually increases along the direction from the proximal end to the distal end of the first clamping arm (Fig. 5; col. 5, lines 11-14). Abunassar et al. also teaches that increasing the length of the clamping teeth increases tissue fixation (col. 6, lines 35-36), and by increasing the length of the clamping teeth and therefore the tissue fixation at the distal end of the device, reliable leaflet capture and the leaflet release are increased (col. 6, lines 37-46).
It would have been obvious to one skilled in the art at the time of filing to have modified the device of Pan et al. with the teachings of Abunassar et al. so that a length of each of the clamping teeth gradually increases along the direction from the proximal end to the distal end of the first clamping arm in order to increase reliable leaflet capture and the leaflet release. This would result in the device of Pan et al. wherein a length of each of the clamping teeth gradually increases along the direction from the proximal end to the distal end of the first clamping arm. Additionally, as the length of the clamping teeth at the distal end of the first clamping arm would be modified to be longer without any modification to width, they would be considered as being sharper than the shorter clamping teeth of the second clamping arm.
Regarding claim 2, the present combined citation discloses the valve device of claim 1. Additionally, Pan et al. discloses that the fixing component (3) is a closed ring (Fig. 8).
Regarding claim 3, the present combined citation discloses the valve device of claim 1. Additionally, Pan et al. discloses that a direction of each of the clamping teeth (111 and 211) of the first clamping arm (11) is inclined toward a proximal end of the device (portion which is near the bottom of the device from the point of view as illustrated in Fig. 4).
Regarding claim 7, the present combined citation discloses the valve device of claim 1. Additionally, Pan et al. discloses that the fixing component (3) comprises a lantern ring region (3) internally provided with a plurality of first fixed teeth (31); each second clamping arm (21) comprises a plurality of second fixed teeth (222) matched with the first fixed teeth (31); and an opening angle of the second clamping component (2) is changed by changing a depth of the lantern ring region with respect to the second clamping component (2; col. 8, lines 49-57), and a fixation is achieved by a cooperation of the first fixed teeth and the second fixed teeth (col. 8, lines 47-48).
Regarding claim 8, the present combined citation discloses the valve device of claim 7. Additionally, Pan et al. discloses that the first fixed teeth (31) disposed inside the lantern ring region (3) is an internal thread structure (Fig. 8), and a proximal end (22) of the second clamping component (2) is further provided with an external thread matched (Fig. 7a) with the internal thread structure (col. 8, lines 47-48).
Regarding claim 9, the present combined citation discloses the valve device of claim 7. Additionally, Pan et al. discloses that the fixing component (3) is substantially a sleeve structure (Fig. 8). Additionally, the fixing component (3) comprises a threaded structure (Fig. 8), and therefore the thickness of a wall which forms the fixing component increases and decreases depending on the location of the wall. A wall at a proximal end of the fixing component (3) which includes a groove of the thread is thinner than a wall at a distal end of the fixing component which includes the protrusion of the thread. Therefore, a wall at a proximal end of the fixing component (3) is thinner than a wall at a distal end of the fixing component (3) adjacent to the wall at the proximal end of the fixing component (3).
Regarding claim 11, the present combined citation discloses the valve device of claim 1. Additionally, Pan et al. discloses that the second clamping component (2) further comprises a second extending arm (22), and the second clamping arm (21) is at an angle of 25-35 degrees from the plane perpendicular to the second extending arm (22; Fig. 5; col. 3, lines 4-10) and therefore, the second extending arm (22) is at an angle of 115 - 125 degrees with the second clamping arm and expands outwards.
Regarding claim 12, the present combined citation discloses the valve device of claim 1. Additionally, Pan et al. discloses that the second clamping arm (21) comprises a plurality of clamping teeth (211), and therefore the width of the second clamping arm (21) increases and decreases depending on the location of the individual teeth. A proximal portion of the second clamping arm (21) which includes a groove of the clamping teeth is thinner than a distal portion of the second clamping arm (21) which includes the protrusion of the clamping teeth (211). Therefore, the second clamping arm (21) has a structure in which a portion of the distal end of the second clamping arm (21) is wider than a portion of the proximal end of the second clamping arm (21).
Regarding claim 13, the present combined citation discloses the valve device of claim 1. Additionally, Pan et al. discloses that the first clamping arms (11) are at an angle of 120 - 140 degrees with each other (col. 3, lines 25-30), and an angle between the second clamping arms (21) are at an angle of 110 - 130 degrees with each other (col. 3, lines 31-35), and therefore can be 10 - 30 degrees smaller than the angle between the first clamping arms (11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774